Citation Nr: 1139612	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-39 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to October 1968.  He served in the Republic of Vietnam from December 1965 to November 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2006, a statement of the case was issued in November 2007, and a substantive appeal was received in December 2007.   


FINDINGS OF FACT

1.  A March 2000 Board decision denied the Veteran's claim for service connection for PTSD.  

2.  Evidence received since the March 2000 Board decision includes relevant service department records.


CONCLUSION OF LAW

Service connection for PTSD may be reconsidered under a merits analysis. 38 U.S.C.A. §§ 5108  (West 2002); 38 C.F.R. §§ 3.156(c)  (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for service connection for a PTSD was originally denied by way of a May 1994 RO rating decision.  The Veteran failed to file a timely notice of disagreement.  Consequently, the March 1994 rating decision became final.  The claim was denied again by way of a March 1997 rating decision.  The Veteran appealed the decision; and in March 2000, the Board found that the Veteran had not submitted new and material evidence to reopen the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380   (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted. Id. at 1384.  See also Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001). 

However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) . 

In this case, additional, relevant evidence associated with the claims file since the March 2000 Board decision includes official service treatment records relevant to service connection for PTSD that were not previously of record, specifically, the Veteran's personnel records that substantiate the fact that the Veteran was stationed in Da Nang in the Spring of 1966.  As, pursuant to 38 C.F.R. § 3.156(c), these additional service records require reconsideration of the claim for service connection, analysis of the claim in light of 38 C.F.R. § 3.156(a) is unnecessary. 

As additional evidentiary development is necessary in this case, the reconsidered claim will be further addressed in the remand below. 


ORDER

The claim of entitlement to service connection for a PTSD may be reconsidered under a merits analysis despite the prior unappealed rating decision. To this extent, the appeal is granted, and the claim is now subject to the directions set forth in the following remand section of this decision.


REMAND

Initially, the Board notes that certain provisions of 38 C.F.R. § 3.304(f) (pertaining to claims for PTSD) were amended in 2010.  The result is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  

Under the revised regulation, service connection can be granted if the evidence demonstrates: (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

The Veteran alleges that when he was in Da Nang, he was part of a crew of 4 on board a small LCM6 landing craft.  His job was as a courier who would secure, protect, and deliver correspondence in and around the perimeter of Da Nang.  He stated that traveling up the Da Nang River, near the coastline, was dangerous and scary.  The Veteran alleges that one day in the spring of 1966, his craft began to take fire from the enemy.  There was a friendly an amphibious tank that was trailing them; and the amphibious tank engaged the enemy.  The amphibious tank's bulges stopped pumping, and the tank sank.  At least one member of the Veteran's crew wanted to help those in the tank; but the Veteran states that he was scared and wanted to get out of there.  The Veteran alleges that months later, a crane retrieved the sunken amphibious craft.  When the water was drained, the Veteran helped to get the drowned men out of the vessel.  The Veteran alleges that he still feels guilt and shame, knowing that he might have been able to save their lives but for his cowardice.    

The Board acknowledges that the RO attempted to verify the Veteran's alleged stressor by contacting the Marine Corps Historical Center and the National Archives.  However, the March 2008 correspondence from the National Archives suggested that the Veteran should contact the Operational Archives Branch, Naval Historical Center in Washington DC.  It is unclear whether this branch has been contacted (although the Board notes that the Veteran's Navy personnel file in included in the record).  The Board finds that the RO should contact the Operational Archives Branch, Naval Historical Center in Washington DC for the purpose of verifying the Veteran's alleged stressor.  

The Veteran submitted a July 1995 determination by the Social Security Administration (SSA); but the claims file does not contain the evidence upon which the determination was based.  Since the precise nature of the Veteran's medical history may be relevant in the present case, the Veteran's SSA records should be obtained.  VA has a duty to obtain SSA records when they may be relevant and VA has actual notice that the Veteran is receiving SSA benefits.  See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, the RO should contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including the medical records upon which any decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2)(2011).

The Board finds that the Veteran should be scheduled for a VA psychiatric examination to determine whether his PTSD is causally related to any incident of service, to include any verified stressor, or if it was caused by his fear of hostile military.  

The RO should readjudicate the Veteran's claim with consideration of the recent amendments to 38 C.F.R. § 3.304(f), eliminating the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the amended PTSD regulation and the new requirements for substantiating a claim for PTSD. 
 
2.  The RO should contact the Operational Archives Branch, Naval Historical Center in Washington DC for the purpose of verifying the Veteran's alleged stressor.

3.  The RO should contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

4.  A VA psychiatric examination should be scheduled for the purpose determining whether the Veteran's PTSD is related to his military service.  The examiner should be asked to review the claims file, examine the Veteran, and identify the specific stressor(s) underlying the diagnosis.  The examiner should indicate whether "fear of hostile military activity" is a stressor that supports a diagnosis of the Veteran's PTSD. ("Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device, incoming fire, including suspected sniper fire, and the veteran's response to the event involved a psychological or psycho-physiological state of fear, helplessness, or horror. 75 Fed. Reg. 39852 .) 

5.  After completion of the above, the RO should review the expanded record, consider the amendments to 38 C.F.R. § 3.304(f), and determine if the benefits sought on appeal can be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case addressing the issue on appeal and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.           

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


